Case: 20-1643    Document: 41    Page: 1   Filed: 02/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      CDOC, INC.,
                       Appellant

                            v.

 LIBERTY BANKERS LIFE INSURANCE COMPANY,
   THE CAPITOL LIFE INSURANCE COMPANY,
                   Appellees
            ______________________

                        2020-1643
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Nos.
 91236945, 91237330.
                  ______________________

                Decided: February 23, 2021
                 ______________________

    EDWARD C. FLYNN, Eckert Seamans Cherin & Mellott,
 LLC, Pittsburgh, PA, for appellant. Also represented by
 CHRISTINA D. FRANGIOSA, Philadelphia, PA.

    TIMOTHY J. ZARLEY, Zarley Law Firm, P.L.C., Des
 Moines, IA, for appellees.
                  ______________________

      Before DYK, MAYER, and CHEN, Circuit Judges.
Case: 20-1643    Document: 41       Page: 2    Filed: 02/23/2021




 2              CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE



 CHEN, Circuit Judge.

     CDOC, Inc. (CDOC) appeals from a judgment of the
 Trademark Trial and Appeal Board (Board) dismissing its
 opposition to Liberty Bankers Life Insurance Company’s
 (Liberty Bankers) registration of the mark LIBERTY
 BANKERS LIFE INSURANCE COMPANY and design,
 and its opposition to Liberty Bankers and the Capitol Life
 Insurance Company’s (collectively, Appellees) registration
 of the mark LIBERTY BANKERS LIFE THE CAPITOL
 LIFE and design. CDOC, Inc. v Liberty Bankers Life Ins.
 Co. & The Capitol Life Ins. Co., Nos. 91236945 and
 91237330, 2020 WL 582932 (T.T.A.B. Jan. 16, 2020) (Board
 Opinion).
     Finding that neither the LIBERTY BANKERS LIFE
 INSURANCE COMPANY mark and design nor the
 LIBERTY BANKERS LIFE THE CAPITOL LIFE mark
 and design are likely to cause confusion with CDOC’s reg-
 istered mark BANKERS LIFE, the Board dismissed
 CDOC’s oppositions. Board Opinion, 2020 WL 582932, at
 *16. For the reasons set forth below, we affirm.
                        BACKGROUND
      CDOC and Appellees are insurance companies offering
 life insurance, annuities, and supplemental health insur-
 ance, including Medicare supplement insurance. Appel-
 lant’s Br. at 7; Appellees’ Br. at 1. Appellees are both part
 of the Liberty Bankers Insurance Group. Appellees’ Br. at
 1.
     CDOC is the owner of registered mark BANKERS
 LIFE (standard character form; U.S. Trademark Registra-
 tion No. 892,222) for use in connection with insurance un-
 derwriting services in International Class 36. J.A. 179–80.
 The BANKERS LIFE mark was registered on June 2, 1970,
 with an asserted date of first use of the mark in commerce
 of July 13, 1968. Id. The mark is used by CDOC’s wholly
Case: 20-1643       Document: 41    Page: 3   Filed: 02/23/2021




 CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE             3



 owned subsidiary, Bankers Life and Casualty Company.
 Appellant’s Br. at 2, 6.
     On May 3, 2017, Liberty Bankers filed U.S. Trademark
 Application Serial No. 87/435,442, 1 seeking to register the
 mark LIBERTY BANKERS LIFE INSURANCE
 COMPANY and design, shown below, for underwriting and
 administration of life insurance, health insurance, and an-
 nuities in International Class 36. J.A. 329–30. The regis-
 tration application claimed September 15, 2007 as Liberty
 Bankers’s first use of the mark in commerce. Id. at 329.




      On May 4, 2017, Appellees filed U.S. Trademark Appli-
 cation Serial No. 87/436,780, 2 seeking to register the mark
 LIBERTY BANKERS LIFE THE CAPITOL LIFE and de-
 sign, shown below, for underwriting and administration of
 life insurance, health insurance, and annuities in Interna-
 tional Class 36. J.A. 364–65. The registration application
 claimed September 15, 2007 as Appellees’ first use of the
 mark in commerce. Id. at 364.




     In 2017, CDOC filed oppositions asserting that Appel-
 lees’ marks would likely cause confusion with CDOC’s


     1 This application is the subject of Opposition No.
 91236945.
    2  This application is the subject of Opposition No.
 91237330.
Case: 20-1643    Document: 41       Page: 4    Filed: 02/23/2021




 4              CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE



 BANKERS LIFE mark. Appellant’s Br. at 3–4. The Board
 evaluated CDOC’s likelihood of confusion claims according
 to the factors announced by our predecessor court in In re
 E.I. DuPont DeNemours & Co., 476 F.2d 1357, 1361 (CCPA
 1973) (DuPont factors), finding record evidence relevant to
 six of the thirteen factors. Specifically, the Board found
 that the similarity of the services and the similarity of the
 trade channels and customers favored a likelihood of con-
 fusion, as the services in the BANKERS LIFE registration
 and the services in Appellees’ trademark applications are
 in part identical. Board Opinion, 2020 WL 582932, at *5.
 In addition, due to the mark’s commercial strength, the
 Board concluded that BANKERS LIFE was “on the strong
 side of the spectrum,” despite insurance-related third-
 party registrations and use of “BANKERS” and
 “BANKERS LIFE” establishing that the mark is sugges-
 tive, id. at *13. See Palm Bay Imps., Inc. v. Veuve Clicquot
 Ponsardin Maison Fondee en 1772, 396 F.3d 1369, 1375
 (Fed. Cir. 2005) (explaining that likelihood of confusion
 fame “varies along a spectrum from very strong to very
 weak”). The Board also found that the high degree of pur-
 chasing care exercised by consumers of the services, the ab-
 sence of actual confusion, and the dissimilarity of the
 marks weighed against finding a likelihood of confusion.
 Board Opinion, 2020 WL 582932, at *16. After balancing
 the factors, the Board concluded that Appellees’ marks
 were not likely to cause confusion with the BANKERS
 LIFE mark and dismissed the oppositions. Id. CDOC ap-
 pealed to this court. We have jurisdiction under 28
 U.S.C. § 1295(a)(4)(B).
                         DISCUSSION
     On appeal, CDOC challenges the Board’s findings re-
 garding the (1) dissimilarity of the marks, (2) conditions
 under which sales are made and buyers to whom such sales
 are made, and (3) length of time during which there has
 been concurrent use of the marks without evidence of ac-
 tual confusion.
Case: 20-1643       Document: 41    Page: 5   Filed: 02/23/2021




 CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE             5



      A mark may be refused registration on the principal
 register if it is “likely, when used on or in connection with
 the goods of the applicant, to cause confusion” with a reg-
 istered mark. 15 U.S.C. § 1052(d). Likelihood of confusion
 is a question of law based on underlying findings of fact. In
 re Chatam Int’l Inc., 380 F.3d 1340, 1342 (Fed. Cir. 2004).
 We assess a likelihood of confusion based on the DuPont
 factors. DuPont, 476 F.2d at 1361. Yet neither this court,
 nor the Board, is required to consider every DuPont factor.
 Shen Mfg. Co. v. Ritz Hotel Ltd., 393 F.3d 1238, 1241 (Fed.
 Cir. 2004). Rather, only the factors that are relevant and
 of record need consideration. See id. Moreover, any one
 DuPont factor may be dispositive in a particular case, es-
 pecially when that single factor is the dissimilarity of the
 marks. Champagne Louis Roederer, S.A. v. Delicato Vine-
 yards, 148 F.3d 1373, 1375 (Fed. Cir. 1998).
     We review the Board’s factual findings on each rele-
 vant DuPont factor for substantial evidence and review any
 legal conclusions de novo. Swagway, LLC v. Int’l Trade
 Comm’n, 934 F.3d 1332, 1338 (Fed. Cir. 2019). Evidence is
 deemed substantial if a reasonable person could find that
 the evidence is adequate to support the agency’s finding.
 On–Line Careline, Inc. v. Am. Online, Inc., 229 F.3d 1080,
 1085 (Fed. Cir. 2000).
                               A
     The first DuPont factor considers the similarity or dis-
 similarity of the marks. In assessing this factor, the marks
 should be compared “in their entireties as to appearance,
 sound, connotation[,] and commercial impression.”
 DuPont, 476 F.2d at 1361. Although this court and the
 Board evaluate marks in their entireties, when a mark
 comprises both words and a design, “‘the verbal portion of
 the mark is the one most likely to indicate the origin of the
 goods to which it is affixed.’” In re Viterra Inc., 671 F.3d
 1358, 1362 (Fed. Cir. 2012) (quoting CBS Inc. v. Morrow,
 708 F.2d 1579, 1581–82 (Fed. Cir. 1983)). In doing the
Case: 20-1643     Document: 41      Page: 6    Filed: 02/23/2021




 6              CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE



 assessment, “for rational reasons, more or less weight [may
 be] given to a particular feature of the mark, provided the
 ultimate conclusion rests on consideration of the marks in
 their entireties.” In re Nat’l Data Corp., 753 F.2d 1056,
 1058 (Fed. Cir. 1985).
     Here, the Board properly compared Appellees’ marks
 to CDOC’s registered mark. First, the Board reasonably
 identified the dominant element of Appellees’ marks, “Lib-
 erty Bankers Life,” and afforded more weight to that dom-
 inant element. In re Electrolyte Lab’ys, Inc., 929 F.2d 645,
 647 (Fed. Cir. 1990) (“More dominant features will, of
 course, weigh heavier in the overall impression of a
 mark.”). In its evaluation, the Board found “Liberty Bank-
 ers Life” to be the dominant element of the marks because:
 (1) a mark’s literal portion is more likely to make an im-
 pression on customers; (2) “Liberty Bankers Life” is the
 leading part of the literal portion of Appellees’ marks, see
 In re Detroit Athletic Co., 903 F.3d 1297, 1303 (Fed. Cir.
 2018) (“The identity of the marks’ initial . . . words is par-
 ticularly significant because consumers typically notice
 those words first.”); and (3) “Liberty Bankers Life” has a
 position of prominence in both marks as it is placed over
 “Life Insurance” or “The Capitol Life.” Board Opinion,
 2020 WL 582932, at *13–14.
     Second, viewing the Appellees’ marks in their entire-
 ties, the Board noted that “the stylized design of the Amer-
 ican flag reinforces or highlights the word ‘Liberty’ by
 engendering the commercial impression of freedom,
 thereby implying financial freedom or freedom from a fi-
 nancial problem,” id. at *14. The Board then reasonably
 found that due to the additions of the word “Liberty” and
 the stylized American flag, Appellees’ marks have different
 appearances, wording, and commercial impressions than
 CDOC’s mark—distinguishing the marks even in view of
 the similarity of the services and trade channels. Louis
 Roederer, 148 F.3d at 1374–75 (finding that despite the fact
 the marks were used for the same class of goods and that
Case: 20-1643       Document: 41    Page: 7   Filed: 02/23/2021




 CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE             7



 the goods traveled in the same trade channels and were
 purchased by the same or similar customers, the mark
 CRISTAL for champagne and the mark CRYSTAL CREEK
 for wine differed in appearance, sound, significance, and
 commercial impression). Thus, the Board’s finding that the
 marks are dissimilar, Board Opinion, 2020 WL 582932, at
 *15, is supported by substantial evidence.
      CDOC argues that the Board ignored its own determi-
 nation of the overall strength of CDOC’s BANKERS LIFE
 mark when assessing the similarity of the marks at issue.
 Appellant’s Br. at 21. Specifically, CDOC asserts that de-
 spite finding its registered mark on the strong side of the
 spectrum based on marketplace strength and customer
 recognition, the Board improperly “focused solely on its
 characterization of [CDOC’s] . . . mark as suggestive” when
 analyzing similarity. Id. at 24. We disagree. The Board
 in this part of the opinion was not opining on the strength
 of CDOC’s mark but instead was analyzing Liberty Bank-
 ers’s marks, specifically the “Bankers Life” portion of Lib-
 erty Bankers’s overall marks. Given the multiple elements
 of Liberty Bankers’s marks, it was not inappropriate for
 the Board to weigh the marks’ different portions when as-
 sessing similarity, as the Board’s ultimate conclusion
 rested on consideration of the marks in their entire-
 ties. See Nat’l Data, 753 F.2d at 1058.
     CDOC also argues that the Board ignored substantial
 evidence of record regarding third-party use and registra-
 tions of the American flag and “Liberty” elements of Appel-
 lees’ marks, contending that the use and registrations
 “refute[] any notion that these elements distinguish
 the . . . marks from the BANKERS LIFE mark in any le-
 gally-cognizable way.” Appellant’s Br. at 28. But under
 the circumstances of this case, the Board reasonably found
 that Appellees’ marks, in their entireties, convey a compar-
 atively different meaning related to freedom and liberty,
 and thus create a different commercial impression than
 CDOC’s registered mark, Board Opinion, 2020 WL 582932,
Case: 20-1643    Document: 41       Page: 8    Filed: 02/23/2021




 8              CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE



 at *14–15. See J. THOMAS MCCARTHY, 4 MCCARTHY ON
 TRADEMARKS AND UNFAIR COMPETITION § 23:50 (5th ed.
 2020) (MCCARTHY) (noting that “[i]f a junior user takes the
 entire mark of another and adds a generic, descriptive[,] or
 highly suggestive term, it is generally not sufficient to
 avoid confusion,” but if “the marks in their entireties con-
 vey quite different meanings,” a junior user may use the
 entirety of a senior user’s mark without a likelihood of con-
 fusion). We therefore discern no legal error in the Board’s
 finding that the marks are dissimilar.
                                B
     The fourth DuPont factor evaluates “[t]he conditions
 under which and buyers to whom sales are made, i.e. ‘im-
 pulse’ vs. careful, sophisticated purchasing.” DuPont, 476
 F.2d at 1361. In assessing this factor, the Board must con-
 sider all potential customers for the services recited in a
 trademark application, including ordinary consumers.
 Stone Lion Cap. Partners, L.P. v. Lion Cap. LLP, 746 F.3d
 1317, 1325 (Fed. Cir. 2014). Customer care and sophisti-
 cation tend to minimize the likelihood of confusion, see
 Palm Bay, 396 F.3d at 1376, and may elevate the reasona-
 bly prudent person standard to “discriminating purchaser,”
 see Weiss Assocs., Inc. v. HRL Assocs., Inc., 902 F.2d 1546,
 1548 (Fed. Cir. 1990) (noting that in purchasing decisions
 involving expensive goods, the proper standard is “discrim-
 inating purchaser”). “The appropriate level of customer
 care and sophistication can be proven by: (1) survey evi-
 dence; (2) expert testimony; or (3) inferences drawn by a
 judge based on the nature of the product or its price.”
 MCCARTHY § 23:95.
     CDOC contends that the Board did not properly con-
 sider all potential customers of the insurance services of-
 fered by the parties or the nature of the services
 themselves. Appellant’s Br. at 41. CDOC asserts that po-
 tential customers “include a variety of levels of experience
 and knowledge of the parties’ services,” suggesting that
Case: 20-1643       Document: 41    Page: 9   Filed: 02/23/2021




 CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE             9



 “this DuPont factor [must] be analyzed based on the per-
 spective of the least sophisticated consumer.” Id. at 45 (in-
 ternal quotation marks omitted). CDOC believes “[t]his is
 particularly so in the key target market of Medicare sup-
 plement insurance,” id. at 44, because the only difference
 between the products is price, id. at 45. Accordingly,
 CDOC argues that “[a]pplying any heightened level of care
 or consideration by consumers in purchasing insurance or
 annuities has no support in the record.” Id. at 45. We dis-
 agree.
     Pointing to the record, the Board explained that poten-
 tial customers typically learn about Appellees’ services
 through an agent, as the companies do not generally use
 advertising. Board Opinion, 2020 WL 582932, at *6. Ad-
 ditionally, the Board found that agent sales presentations
 often occur in a customer’s home or over the phone, are “tai-
 lored to the customer and the product,” and take approxi-
 mately one and a half hours, with multiple visits frequently
 required for product placement. Id. To market its services,
 the Board observed that CDOC also employs sales agents
 and disseminates personalized advertisements to custom-
 ers. Id.
     Based on this evidence, the Board concluded that pur-
 chases of life and health insurance and annuities are “not
 daily purchases or purchases made on a regular basis,” but
 are “unusual and complex” and made with “care and delib-
 eration” after researching the products and “underwriters
 to some degree.” Id. at *7. The Board then reasonably in-
 ferred that “[g]iven the nature of the services and the per-
 sonalized nature of the parties’ marketing efforts, relevant
 purchasers will exercise a relatively high degree of pur-
 chasing care when it comes to buying life and health insur-
 ance and annuities.” Id. In view of these findings, we agree
 that substantial evidence supports the Board’s determina-
 tion that the appropriate customer standard is the discrim-
 inating purchaser standard.         See MCCARTHY § 23:99
Case: 20-1643    Document: 41       Page: 10   Filed: 02/23/2021




 10             CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE



 (referring to buying healthcare insurance as a “discrimi-
 nating” purchase).
                                C
     The eighth DuPont factor considers the length of time
 during and conditions under which there has been concur-
 rent use of the marks without evidence of actual confusion.
 DuPont, 476 F.2d at 1361. To determine if the absence of
 actual confusion is indicative of the likelihood of confusion,
 the fact-finder looks to real market conditions to evaluate
 consumer exposure to the marks at issue, assessing the
 length of time of any concurrent use; the similarity of the
 services, customers, and trade channels; and the geo-
 graphic overlap of the relevant markets. In re Guild Mortg.
 Co., 912 F.3d 1376, 1381 (Fed. Cir. 2019) (evaluating the
 geographic overlap of the services, the similarity of the ser-
 vices and trade channels, and the relevant time periods
 when assessing the significance of the absence of actual
 confusion).
     CDOC challenges the Board’s conclusion that this fac-
 tor weighs against finding a likelihood of confusion, assert-
 ing that the “record does not establish there was a
 reasonable opportunity for actual confusion to have oc-
 curred.” Appellant’s Br. at 33. CDOC contends that “the
 Board was mistaken in its finding that there was concur-
 rent use in the relevant markets since 2007,” id. at 35, ar-
 guing that “[p]rior to 2016, there had been very little
 competition or overlap between the insurance offerings” of
 CDOC and Appellees, id. at 36. According to CDOC, a like-
 lihood of confusion arose only after Liberty Bankers en-
 tered the Medicare supplement insurance market in 2016.
 Id. Further, CDOC asserts that the Board “erred in con-
 sidering the quality and scope of” Appellees’ mark use, al-
 leging minimal use of the marks at issue. Id. at 38.
 Additionally, CDOC argues that the Board’s reliance on the
 number of visitors to Appellees’ website “is misplaced,” as
 consumers almost never learn about products via the
Case: 20-1643      Document: 41    Page: 11       Filed: 02/23/2021




 CDOC, INC.   v. LIBERTY BANKERS LIFE INSURANCE               11



 website and the marks at issue did not appear on the web-
 site after 2015. Id. at 40.
      After reviewing the record, substantial evidence sup-
 ports the Board’s findings. Notably, the Board found that
 although Liberty Bankers did not start selling Medicare
 supplement insurance until 2016, Board Opinion, 2020 WL
 582932, at *8, Appellees began using their marks in con-
 nection with the sale of life insurance and annuities in Sep-
 tember 2007, id. CDOC also sold life insurance and
 annuities during this time period, id. at *9, targeting the
 same consumers as Appellees (i.e., Americans at or near
 retirement age, Americans planning for retirement, and re-
 tired Americans), id. Further, the Board found that to-
 gether, CDOC and Appellees employ over 15,000 agents,
 selling services throughout the United States. Id. Even
 prior to Liberty Bankers’s entry into the Medicare supple-
 ment insurance market in 2016, CDOC and Appellees had
 significant marketing and sales and were well known in
 the insurance and annuities industries. Id. at *8–9. Yet
 the Board observed that there was not one reported case by
 any agent of actual confusion. Id. at *9. The absence of
 actual confusion, despite offering similar products to the
 same customers in overlapping markets over a long period
 of time, see Guild, 912 F.3d at 1381, provides substantial
 evidence supporting the Board’s finding that the eighth
 DuPont factor weighs against finding a likelihood of confu-
 sion.
                          CONCLUSION
     We have considered the remaining arguments but find
 them unpersuasive. For the foregoing reasons, we affirm
 the decision of the Board dismissing CDOC’s oppositions.
                          AFFIRMED